Title: From George Washington to Brigadier General William Maxwell, 16 February 1779
From: Washington, George
To: Maxwell, William

Sir,
Head Quarters [Middlebrook] Feby 16th 1779

I have received your favour of yesterday—Your observations on the necessity of the Deputy Commissary of prisoners residing on the spott are just—I was not before fully apprised of Mr Adam’s situation. There certainly can be no propriety in any officers staying at his own home, for private conveniences, seven or eight miles from the place where his duty calls him while public business is suffering for want of his presence—I shall therefore desire Mr Beatty to direct his deputy to reside for the future at Elizabeth Town—and I shall give particular instructions that the several irregularities you complain of may be remedied.
I should be happy to indulge your request of being present at Plukemin—on the 18th—But I do not think it can be done with propriety, especially under the present appearances of a movement among the enemy, which your letter concurring with the intelligence received from Capt. Stokes—indicates—The enemy may think our attention too much engaged in the exhibition of that day, and may be encouraged to some enterprise on that account—I must therefore beg you will remain at your post, and have a look out more vigilant than ordinary upon the occasion—You will for that purpose give notice to all your guards and parties along the sound—and enjoin them to be particularly alert. I am Sir Your most Obedt servant.
